872 F.2d 1024
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David Lee CARTER, Plaintiff-Appellant,v.Cathy PATTERSON;  J. Palk;  Hedgecoth, Col, Defendants-Appellees.
No. 89-5200.
United States Court of Appeals, Sixth Circuit.
April 5, 1989.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Examination of the papers before the court discloses that on December 16, 1988, appellant filed a complaint pursuant to 42 U.S.C. Sec. 1983 in the District Court for the Eastern District of Tennessee.  As the basis of his cause of action, he alleged that appellees had:  1) subjected him to cruel and unusual punishment by closing his hand in a cell door;  2) committed further eighth amendment violations by forcing him to live in substandard conditions;  3) denied him adequate medical care by failing to provide him with treatment to control his suicidal tendencies;  and 4) wrongfully confiscated his personal property.  In an order entered December 16, 1988, the district court observed that appellant had already raised his claim regarding the treatment of his mental condition in two other pending civil actions.  Accordingly, the district court ordered the dismissal of that particular claim.  Other than directing appellant to provide further facts regarding his claim that appellees had shut his hand in a cell door, the district court took no action concerning the remaining aspects of the complaint.


3
This court lacks jurisdiction over the appeal.  Absent a Fed.R.Civ.P. 54(b) certification, an order or judgment disposing of fewer than all the claims against all the parties is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 744 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59 (6th Cir.1986).  The district court's order of December 16, 1988, does not contain the required certification.  Furthermore, as the district court has not entered a final decision as to appellant's remaining claims during the pendency of this appeal, this court lacks jurisdiction.   Gillis v. Department of HHS, 759 F.2d 565, 568 (6th Cir.1985).


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.